DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 - 16:  Alice 101
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
  1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 1, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves receiving user credentials associated with one of a plurality of users; detecting one or more usage parameters of a hardware device interfaced with the device controller; submitting a new usage transaction for usage of the hardware device to a transparent data storage system, wherein the new usage transaction includes at least the user credentials and a usage fee based on the detected one or more usage parameters; receiving a plurality of usage transactions from the transparent data storage system, wherein the plurality of usage transactions includes the new usage transaction and each of the plurality of usage transactions includes user data and a fee amount; generating an aggregated bill for each of the plurality of users including at least  a fundamental economic principles or practices (payment transactions; fraud prevention list/ fraud prevention response); commercial or legal interactions (usage transaction(s); aggregated bill); and managing personal behavior or relationships or interactions between people (receiving, detecting, submitting, generating, transmitting).  The mere nominal recitation of a “device controller” and “aggregator node” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving a form request in association
with a web page of a merchant organization receiving user credentials associated with one of a plurality of users; detecting one or more usage parameters of a hardware device interfaced with the device controller; submitting a new usage transaction for usage of the hardware device to a transparent data storage system, wherein the new usage transaction includes at least the user credentials and a usage fee based on the detected one or more usage parameters; receiving a plurality of usage transactions from the transparent data storage system, wherein the plurality of usage transactions includes the new usage transaction and each of the plurality of usage transactions includes user data and a fee amount; generating an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions where the user data is associated with the respective user; and transmitting each generated aggregated bill to a computing device associated with the respective user.

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components.   That is, other than reciting a “device controller”  and “aggregator node” comprising generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the “device controller” and “aggregator node” language, the claim encompasses the user manually receiving a form request in association with a web page of a merchant organization receiving user credentials associated with one of a plurality of users; detecting one or more usage parameters of a hardware device interfaced with the device controller; submitting a new usage transaction for usage of the hardware device to a transparent data storage system, wherein the new usage transaction includes at least the user credentials and a usage fee based on the detected one or more usage parameters; receiving a plurality of usage transactions from the transparent data storage system, wherein the plurality of usage transactions includes the new usage transaction and each of the plurality of usage transactions includes user 

The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processes grouping.  This/ these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of a computer (i.e., “device controller”) including generic components (i.e., “input device”, “transmitter”) and a computer (i.e., “aggregator node”) including generic components (i.e., “receiver”, “transmitter”).  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”; “submitting”; “transmitting” step(s) as claimed); and (b) data processing (e.g., “detecting”, “generating” step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering device usage information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “device controller” and “aggregator node” that may perform the step(s) is also recited at a high level of generality, and merely automates the step(s).  The “device controller” and “aggregator node” limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (1)  In a best case scenario, the claimed invention is from the perspective of two separate and distinct devices (i.e., “device controller”, “aggregator node”).  (2)  Although a “hardware device”, “transparent data storage system” and “computing device associated with the respective user” is described, applicant is only claiming interaction between the claimed “device controller” and “aggregator node” and these other devices (i.e., “hardware device”, “transparent data storage system” and “computing device associated with the respective user”).  The claimed invention does not positively recited steps or acts performed by these other devices (i.e., “hardware device”, “transparent data storage system” and “computing device associated with the respective user”) themselves. 

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 02/18/19 does not provide any indication that the “device controller” and “aggregator node” are anything other than a generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Simlett and Coons operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”; “submitting”; “transmitting” step(s) as claimed); and (b) data processing (e.g., “detecting”, “generating” step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data receipt/ transmission (e.g., “receiving”; “submitting”; “transmitting” step(s) as claimed); and (b) data processing (e.g., “detecting”, “generating” step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 2 - 8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  NOTE:  Claims 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent system claim 9 is/are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims.  The components ((a) “device controller” including generic components (i.e., “input device”, “transmitter”) and (b) “aggregator node” including generic components (i.e., “receiver”, “transmitter”) etc.) described in independent system claim 9, add nothing of substance to the underlying abstract idea.  At best, the product (system) recited in the claim(s) are merely providing an environment to implement the abstract idea.
Dependent claims 10 - 16 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claims 1 - 16:  Software per se
The claims recite “a device controller” and “aggregator node”.  The “device controller” and “aggregator node” are not readily identifiable as machine(s), hardware/ hardware component(s) and may be nothing more than software without any hardware implementation (e.g., “a processor executing instructions …..”).  Software per se is not patent eligible subject matter and is not one of the four enumerated categories of patent eligible subject matter.  NOTE:  The broadest reasonable interpretation (BRI) of “a device controller” and “aggregator node” including software per se is consistent with at least para. [0054] of applicant’s specification as filed 02/18/19 which states:
[0054] FIG. 5 illustrates a computer system 500 in which embodiments of the present disclosure, or portions thereof, may be implemented as computer-readable code. For P05721-US-UTILAttorney Docket No. example, the device controller 106 or aggregator node 110 of FIG. 1 or computing system 200 of FIG. 2 may be implemented in the computer system 500 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS. 3 and 4. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 7 and 14:  There is not specification support for “wherein the transparent data storage system is comprised of a plurality of node devices, and the device controller is one of the plurality of node devices.” in applicant’s specification as filed 02/18/19.  NOTE:  In other words, there is no specification support to suggest the “device controller” as claimed is one of the “plurality of node devices” that comprise the “transparent data storage system”.  NOTE:  Although there appears to be support in para. [0018] of applicant’s specification that in some embodiments, the “device controller” may be built-in or combined with the “hardware device” claimed.  Reciting claims 7 and 14 in that way, would directly contradict the invention that applicant has claimed as defined by independent claims 1 and 9 which suggests that the “device controller” and “hardware device” are two separate devices interacting with one another.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 7 and 14:  The way claims 7 and 14 is presently claimed directly contradicts the invention that applicant has claimed as defined by independent claims 1 
 	NOTE:  The specific language used is not required, but is intended as an aide to applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Please indicate where support may be found in the specification for any amendments made.  Alternative language may be proposed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 4, 6 - 12 and 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlett, WO 2019/021019 in view of Coons, US Pub. No. 2004/0225732.
Re Claims 1 and 9:  Simlett discloses a method/ system for billing device usage through a transparent data storage system and aggregation, comprising: 
receiving, by an input device of a device controller, user credentials associated with one of a plurality of users (Simlett, abstract, pgs. 2-3, 5, 8, 10); 
detecting, by the device controller, one or more usage parameters of a hardware device interfaced with the device controller (Simlett, abstract, pgs. 2-3, 5, 8, 10); 
submitting, by a transmitter of the device controller, a new usage transaction for usage of the hardware device to a transparent data storage system, wherein the new usage transaction includes at least the user credentials and a usage fee based on the detected one or more usage parameters (Simlett, abstract, pgs. 2-3, 6, 8, See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.); 
receiving, by a receiver of an aggregator node, a plurality of usage transactions from the transparent data storage system, wherein the plurality of usage transactions includes the new usage transaction and each of the plurality of usage transactions includes user data and a fee amount (Simlett,  pgs. 2, 4, 8, 10, See also, MPEP § 2103 I. C., MPEP § 
	Simlett fails to explicitly disclose:
generating, by the aggregator node, an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions where the user data is associated with the respective user; 
and transmitting, by a transmitter of the aggregator node, each generated aggregated bill to a computing device associated with the respective user. 
	Coons discloses: 
generating, by the aggregator node, an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions where the user data is associated with the respective user (Coons, abstract, [0043] [0054] [0055] [0056]); 
and transmitting, by a transmitter of the aggregator node, each generated aggregated bill to a computing device associated with the respective user (Coons, abstract, [0043] [0054] [0055] [0056]). 
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Simlett and Coons are in the field of applicant’s endeavor as they relate to shared device usage.  Coons is reasonably 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Simlett by adopting the teachings of Coons to provide generating, by the aggregator node, an aggregated bill for each of the plurality of users including at least a billing amount based on the fee amount included in each of the plurality of usage transactions where the user data is associated with the respective user;  and transmitting, by a transmitter of the aggregator node, each generated aggregated bill to a computing device associated with the respective user.  
	One would have been motivated to improve the efficiency and transparency of billing.
Applicant’s claimed invention uses a known technique to improve a similar method in the same way; applies a known technique to a known method ready for improvement to yield predictable results; and known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). Re Claims 2 and 10:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses storing, in a user database of the aggregator node, a plurality of user profiles, wherein each user profile is associated with one of the plurality of users and includes at least communication data (Simlett, abstract, pgs. 2 - 3, 5, 8, 10, 
	Coons further discloses:
wherein the generated aggregated bill is transmitted to a computing device based on the communication data included in the user profile associated with the respective user (Coons, abstract, [0043] [0054] [0055] [0056], See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.).  
Re Claims 3 and 11:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses wherein a specific user profile associated with the one of the plurality of users further includes the received user credentials (Simlett, abstract, pgs. 2 - 3, 5, 8, 10, See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.).  
Re Claims 4 and 12:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses storing, in a memory of the device controller, a rate schedule for the hardware device (Simlett, abstract, pgs. 2 - 3, 6 - 8); 
and calculating, by the device controller, the usage fee based on application of the rate scheduled to the detected one or more usage parameters (Simlett, abstract, pgs. 2 - 3, 6 - 8).  
Re Claims 6 and 14:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses wherein the transparent data storage system is a blockchain (Simlett, pgs. 2, 4, 8, 10, See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.).  
Re Claims 7 and 15:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses wherein the transparent data storage system is comprised of a plurality of node devices, and the device controller is one of the plurality of node devices (Simlett,  pgs. 2, 4, 8, 10, See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.).  
Re Claims 8 and 16:  Simlett in view of Coons discloses the claimed invention supra and Simlett further discloses wherein the hardware device is an internet of things device (Simlett, pg. 5, See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlett in view of Coons as applied to claims 1 and 9 above, and further in view of Shi, US Pub. No. 2020/0412521.
Re Claims 5 and 13:  Simlett in view of Coons discloses the claimed invention supra but fails to explicitly disclose wherein the transparent data storage system is a Tangle.
	Shi discloses:  
wherein the transparent data storage system is a Tangle (Shi, [0003] [0017] [0018], See also, MPEP § 2103 I. C., MPEP § 2111.04.  The “wherein” clause is interpreted as not further limiting of the claimed invention.). 
 Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Simlett in view of Coons by further adopting the teachings of Shi to provide wherein the transparent data storage system is a Tangle.  
	One would have been motivated to provide transparent, secure records.
Applicant’s claimed invention uses a known technique to improve a similar method in the same way; applies a known technique to a known method ready for improvement to yield predictable results; and known work in one field of endeavor may prompt variations of it for use in the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to shared device usage and/ or aggregate billing.
US 20190172298 A1
US 20190075166 A1
US 20190026716 A1
US 20180331929 A1
US 20180330349 A1

US 20180276626 A1
US 20170257223 A1
US 20200244472 A1 
WO 2016128491 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692